Exhibit 10.2

Execution Version

GUARANTY

THIS GUARANTY is executed as of August 2, 2016, by each of the Parent Companies
that is a signatory to this Guaranty as a Parent Guarantor, for the benefit of
JPMORGAN CHASE BANK, N.A., (the “Administrative Agent”, and, together with the
Parent Guarantors, collectively, the “Parties” and individually, a “Party”), in
its capacity as the administrative agent for the Lenders under the Credit
Agreement defined below, for the benefit of itself and such Lenders. Capitalized
terms used herein without definition shall have the meanings assigned to such
terms in the Credit Agreement defined below. This Guaranty is the “Parent
Guaranty” referred to in the Credit Agreement.

RECITALS

A. Four Corners Operating Partnership, LP, a Delaware limited partnership (the
“Borrower”), Four Corners Property Trust, Inc., a Maryland corporation, the
Administrative Agent and the Lenders have entered into that certain Revolving
Credit and Term Loan Agreement dated as of November 9, 2015, as amended by that
certain Omnibus Amendment and Waiver dated as of the date hereof (as the same
may be further amended, modified, renewed or extended from time to time, the
“Credit Agreement”), pursuant to which the Lenders have agreed to make available
to the Borrower Loans and certain other financial accommodations on the terms
and conditions set forth in the Credit Agreement;

B. The Parent Guarantors wish to unconditionally guarantee payment and
performance to the Administrative Agent, for the benefit of the Lenders, of the
Obligations; and

C. Each Parent Guarantor is an owner of direct and indirect equity interests in
the Borrower and/or general partner of the Borrower and each Parent Guarantor
directly benefits from the Lenders’ making the Loans and other financial
accommodations to the Borrower.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, each Parent Guarantor agrees with the Administrative Agent,
for the benefit of the Lenders, as follows:

Section 1. Guaranty of Obligations.

(a) Each of the Parent Guarantors hereby absolutely, irrevocably and
unconditionally, and jointly and severally, guarantees to the Administrative
Agent, for the benefit of the Lenders the payment and performance of the
Obligations other than all Excluded Swap Obligations with respect to such Parent
Guarantor (the “Guaranteed Obligations”) as and when the same shall be due and
payable, whether by lapse of time, by acceleration of maturity or otherwise.
Each of the Parent Guarantors hereby absolutely, irrevocably and unconditionally
covenants and agrees that it is liable, jointly and severally, for the
Guaranteed Obligations as a primary obligor, and that each Parent Guarantor
shall fully perform each and every term and provision hereof. This Guaranty is a
guaranty of payment and performance in full and not solely a guaranty of
collection. Neither the Administrative Agent nor any Lender shall be required to

 

1



--------------------------------------------------------------------------------

exhaust any right or remedy or take any action against the Borrower or any other
person or entity. Upon the occurrence of any Bankruptcy Event with respect to
the Company or the Borrower or any Event of Default under clause (h), (i) or
(j) of Article VII of the Credit Agreement, notwithstanding the existence of any
dispute between the Administrative Agent and the Borrower with respect to the
existence of such Bankruptcy Event or such Event of Default, the Guaranteed
Obligations will immediately and automatically (without the requirement of the
giving of any notice) become due and payable notwithstanding any stay,
injunction or other prohibition which may prevent, delay or vitiate any
declaration or notice with respect to the Borrower, the Company or any other
Loan Party. Upon the occurrence of any Event of Default under Article VII of the
Credit Agreement (other than under clause (h), (i) or (j) of Article VII of the
Credit Agreement), notwithstanding the existence of any dispute between the
Administrative Agent and the Borrower with respect to the existence of such
Event of Default, then, notwithstanding any stay, injunction or other
prohibition which may prevent, delay or vitiate any declaration or notice with
respect to the Borrower, the Company or any other Loan Party, in the event of a
declaration, attempted declaration, notice or attempted notice by the
Administrative Agent (whether or not acting at the direction of the Required
Lenders), the Guaranteed Obligations will immediately become due and payable by
each of the Parent Guarantors pursuant to this Guaranty. Without limiting the
generality of the foregoing, each Parent Guarantor, and by its acceptance of
this Guaranty, the Administrative Agent, for the benefit of the Lenders, hereby
confirms that the Parties intend that this Guaranty not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Law (as defined below),
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar federal, state or foreign law to the extent applicable to this
Guaranty. In furtherance of that intention, the liabilities of each Parent
Guarantor under this Guaranty (the “Liabilities”) shall be limited to the
maximum amount that will, after giving effect to such maximum amount and all
other contingent and fixed liabilities of such Parent Guarantor that are
relevant under such laws, and after giving effect to any collections from,
rights to receive contribution from or payments made by or on behalf of any
other Person with respect to the Liabilities, result in the Liabilities of such
Parent Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance. For purposes hereof, “Bankruptcy Law” means the Bankruptcy Code (as
defined below), or any similar federal, state or foreign law for the relief of
debtors. This paragraph with respect to the maximum liability of each Parent
Guarantor is intended solely to preserve the rights of the Administrative Agent,
for the benefit of the Lenders, to the maximum extent not subject to avoidance
under applicable law, and neither a Parent Guarantor nor any other Person shall
have any right or claim under this paragraph with respect to such maximum
liability, except to the extent necessary so that the obligations of a Parent
Guarantor hereunder shall not be rendered voidable under applicable law. Each
Parent Guarantor agrees that the Guaranteed Obligations may at any time and from
time to time exceed the maximum liability of such Parent Guarantor without
impairing this Guaranty or affecting the rights and remedies of the
Administrative Agent on behalf of the Lenders, hereunder; provided that nothing
in this sentence shall be construed to increase such Parent Guarantor’s
obligations hereunder beyond its maximum liability.

(b) For the purposes of Sections 1 and 26, the following terms shall have the
following meanings:

(i) “Commodity Exchange Act” means the Commodity Exchange Act of 1936, as
amended from time to time, and any successor statute.

 

2



--------------------------------------------------------------------------------

(ii) “Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty
hereunder of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Guarantor or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty hereunder or security interest is or becomes illegal.

(iii) “Swap Obligation” means, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

Section 2. Guaranty Absolute.

(a) Each Parent Guarantor guarantees that the Guaranteed Obligations shall be
paid strictly in accordance with the terms of the Loan Documents. The liability
of each Parent Guarantor under this Guaranty is absolute, irrevocable and
unconditional irrespective of: (i) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Guaranteed Obligations,
or any other amendment or waiver of or any consent to departure from any of the
terms of any Loan Document, including any increase or decrease in the rate of
interest thereon; (ii) any release or amendment or waiver of, or consent to
departure from, or failure to act by the Administrative Agent or the Lenders
with respect to, or any impairment of any Lien on, any other guaranty or support
document, or any exchange, release or non-perfection of, or failure to act by
the Administrative Agent or the Lenders with respect to, any collateral securing
payment or performance, of all or any part of the Guaranteed Obligations;
(iii) any present or future law, regulation or order of any jurisdiction
(whether of right or in fact) or of any agency thereof purporting to reduce,
amend, restructure or otherwise affect any term of the Guaranteed Obligations or
any Loan Document; (iv) any change in the corporate existence, structure, or
ownership of the Borrower, the Company or any other Loan Party; (v) without
being limited by the foregoing, any lack of validity or enforceability of any
Loan Document; and (vi) any other setoff, recoupment, defense or counterclaim
whatsoever (in any case, whether based on contract, tort or any other theory)
with respect to the Loan Documents or the transactions contemplated thereby
which might constitute a legal or equitable defense available to, or discharge
of, the Borrower, the Company or a Guarantor, other than the Payment in Full of
the Guaranteed Obligations.

(b) Each Parent Guarantor’s liability with respect to the Guaranteed Obligations
shall remain in full force and effect without regard to, and shall not be
impaired or affected by, nor shall such Parent Guarantor be exonerated or
discharged by, any of the following events:

 

3



--------------------------------------------------------------------------------

(i) any insolvency proceeding with respect to the Borrower, the Company, any
Guarantor, any other Loan Party or any other Person;

(ii) any limitation, discharge, or cessation of the liability of the Borrower,
the Company, any Guarantor, any other Loan Party or any other Person for any
Guaranteed Obligations due to any statute, regulation or rule of law, or any
invalidity or unenforceability in whole or in part of any of the Guaranteed
Obligations or the Loan Documents;

(iii) any merger, acquisition, consolidation or change in structure of the
Borrower, the Company, any Guarantor or any other Loan Party or Person, or any
sale, lease, transfer or other disposition of any or all of the assets or shares
of the Borrower, the Company, any Guarantor, any other Loan Party or other
Person;

(iv) any assignment or other transfer, in whole or in part, of the
Administrative Agent’s interests in and rights under this Guaranty or the other
Loan Documents, including the Administrative Agent’s right to receive payment of
the Guaranteed Obligations, or any assignment or other transfer, in whole or in
part, of the Administrative Agent’s interests in and to any of the collateral
specified in the Pledge Agreement;

(v) any claim, defense, counterclaim or setoff, other than that of prior
performance or Payment in Full of the Guaranteed Obligations, that the Borrower,
the Company, any Guarantor, any other Loan Party or other Person may have or
assert, including any defense of incapacity or lack of corporate or other
authority to execute any of the Loan Documents;

(vi) the Administrative Agent’s amendment, modification, renewal, extension,
cancellation or surrender of any Loan Document, any Guaranteed Obligations, any
collateral securing payment or performance of all or any part of the Guaranteed
Obligations, or the Administrative Agent’s exchange, release, or waiver of any
collateral securing the payment or performance of all or any part of the
Guaranteed Obligations;

(vii) the Administrative Agent’s exercise or nonexercise of any power, right or
remedy with respect to any of any collateral securing payment or performance of
all or any part of the Guaranteed Obligations, including the Administrative
Agent’s compromise, release, settlement or waiver with or of the Borrower, the
Company, any Guarantor, any other Loan Party or any other Person;

(viii) the Administrative Agent’s vote, claim, distribution, election,
acceptance, action or inaction in any insolvency proceeding related to the
Guaranteed Obligations;

(ix) any impairment or invalidity of any of any collateral securing payment or
performance of all or any part of the Guaranteed Obligations or any failure to
perfect any of the Administrative Agent’s Liens thereon or therein; and

(x) any other guaranty, whether by such Guarantor or any other Person, of all or
any part of the Guaranteed Obligations or any other indebtedness, obligations or
liabilities of the Borrower to the Administrative Agent.

 

4



--------------------------------------------------------------------------------

(c) The obligations of each Parent Guarantor hereunder are independent of and
separate from the obligations of the Borrower, the Company and any other Loan
Party and upon the occurrence and during the continuance of any Event of
Default, a separate action or actions may be brought against any Guarantor,
whether or not the Borrower, the Company or any other Loan Party is joined
therein or a separate action or actions are brought against the Borrower, the
Company or any other Loan Party.

Section 3. Guaranty Irrevocable. This Guaranty is a continuing guaranty of the
payment of all Guaranteed Obligations now or hereafter existing and shall remain
in full force and effect until this Guaranty is terminated pursuant to
Section 17 hereof.

Section 4. Waiver of Certain Rights and Notices; Financial Condition of Loan
Parties. To the fullest extent not prohibited by applicable law, except as
specifically provided herein, each Parent Guarantor hereby waives and agrees not
to assert or take advantage of (a) any right to require the Administrative Agent
or any Lender to proceed against or exhaust its recourse against the Borrower,
the Company, any other Loan Party, any other guarantor or endorser, or any
security or collateral securing payment or performance, of all or any part of
the Guaranteed Obligations held by the Administrative Agent (for the benefit of
Lenders) at any time or to pursue any other remedy in its power before
proceeding against such Parent Guarantor hereunder; (b) the defense of the
statute of limitations in any action hereunder; (c) any defense that may arise
by reason of (i) the incapacity, lack of authority, death or disability, as
applicable, of the Borrower, the Company, any other Loan Party, any of their
respective Related Parties or any other Person, (ii) the revocation or
repudiation hereof by any Parent Guarantor or the revocation or repudiation of
any of the Loan Documents by the Borrower, the Company, any other Loan Party or
any other Person, (iii) the failure of the Administrative Agent (on behalf of
the Lenders) to file or enforce a claim against the estate (either in
administration, bankruptcy or any other proceeding) of the Borrower, the Company
or any other Loan Party, (iv) the unenforceability in whole or in part of any
Loan Document, (v) the Administrative Agent’s election (on behalf of the
Lenders), in any proceeding instituted under the Title 11 of the United States
Code entitled “Bankruptcy” (the “Bankruptcy Code”), of the application of
Section 1111(b)(2) of the Bankruptcy Code, or (vi) any borrowing or grant of a
security interest under Section 364 of the Bankruptcy Code; (d) presentment,
demand for payment, protest, notice of discharge, notice of acceptance of this
Guaranty, and indulgences and notices of any other kind whatsoever; (e) any
defense based upon an election of remedies by the Administrative Agent (on
behalf of the Lenders) which destroys or otherwise impairs the subrogation
rights of any Guarantor or the right of such Guarantor to proceed against the
Borrower, the Company or any other Loan Party for reimbursement; (f) any defense
based upon any taking, modification or release of any collateral securing
payment or performance, or other guarantees, of all or any part of the
Guaranteed Obligations, or any failure to perfect, or any impairment of, any
Lien on, or the taking of or failure to take any other action with respect to,
any collateral securing payment or performance of the Guaranteed Obligations;
(g) any right to require marshaling of assets and liabilities, sale in inverse
order of alienation, notice of acceptance of this Guaranty and of any
obligations to which it applies or may apply; (h) any rights or defenses based
upon an offset by any Guarantor against any obligation now or hereafter owed to
such Guarantor by the Borrower, the Company or any other Loan Party; (i) any
defense based on the Administrative Agent’s errors or omissions in the
administration of the Guaranteed Obligations; and (j) without limiting the
generality of the foregoing, to the fullest extent permitted by law, any
defenses or benefits

 

5



--------------------------------------------------------------------------------

that may be derived from or afforded by applicable law limiting the liability of
or exonerating guarantors or sureties, or which may conflict with the terms of
this Guaranty; provided, however, that this Section 4 shall not constitute a
waiver on the part of any Parent Guarantor of any defense of payment. Each
Parent Guarantor shall remain liable hereunder to the extent set forth herein,
notwithstanding any act, omission or thing which might otherwise operate as a
legal or equitable discharge of such Parent Guarantor, until the termination of
this Guaranty under Section 17 hereof. In addition, each Parent Guarantor shall
not have any right to require the Administrative Agent to obtain or disclose any
information with respect to: (i) the financial condition or character of any
Loan Party or the ability of any Loan Party to pay and perform the Guaranteed
Obligations; (ii) the Guaranteed Obligations; (iii) any collateral securing
payment or performance of all or any of the Guaranteed Obligations; (iv) the
existence or nonexistence of any other guarantees of all or any part of the
Guaranteed Obligations; (v) any action or inaction on the part of the
Administrative Agent or any other Person; or (vi) any other matter, fact or
occurrence whatsoever.

Section 5. Continuing Guaranty; Reinstatement. This Guaranty is a continuing
guaranty and agreement of subordination relating to any Guaranteed Obligations,
including Guaranteed Obligations which may exist continuously or which may arise
from time to time under successive transactions, and each Parent Guarantor
expressly acknowledges that this Guaranty shall remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist. This Guaranty shall continue in effect and be binding upon each Parent
Guarantor until this Guaranty is terminated pursuant to Section 17 hereof. This
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of any of the Guaranteed Obligations is rescinded or
must otherwise be returned by the Lenders on the insolvency, bankruptcy or
reorganization of the Borrower, the Company or any other Loan Party or
otherwise, all as though the payment had not been made, whether or not the
Administrative Agent is in possession of this Guaranty; provided, however, that
no such reinstatement shall occur if this Guaranty has terminated pursuant to
Section 17(b) hereof.

Section 6. Subrogation. No Parent Guarantor shall exercise any rights which it
may acquire by way of subrogation, by any payment made under this Guaranty or
otherwise, until all the Guaranteed Obligations have been paid in full and the
Loan Documents are no longer in effect. If any amount is paid to a Parent
Guarantor on account of subrogation rights under this Guaranty at any time when
all the Guaranteed Obligations have not been paid in full, the amount shall be
held in trust for the benefit of the Lenders and shall be promptly paid to the
Administrative Agent, for the benefit of the Lenders, to be credited and applied
to the Guaranteed Obligations, whether matured or unmatured or absolute or
contingent, in accordance with the terms of the Loan Documents. If any Parent
Guarantor makes payment to the Administrative Agent, for the benefit of the
Lenders, of all or any part of the Guaranteed Obligations and all the Guaranteed
Obligations are paid in full and the Loan Documents are no longer in effect, the
Administrative Agent shall, at such Parent Guarantor’s request and expense,
execute and deliver to such Parent Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Parent Guarantor of the interest in the
Guaranteed Obligations resulting from such payment.

Section 7. Subordination. Without limiting the Administrative Agent’s rights
under any other agreement, any liabilities owed by the Borrower, the Company or
any other Loan Party

 

6



--------------------------------------------------------------------------------

to a Guarantor in connection with any extension of credit or financial
accommodation by such Guarantor to or for the account of the Borrower, the
Company or any other Loan Party, including but not limited to interest accruing
at the agreed contract rate after the commencement of a bankruptcy or similar
proceeding, are hereby subordinated to the Guaranteed Obligations, and such
liabilities of the Borrower, the Company or any other Loan Party to such
Guarantor, if the Administrative Agent so requests, shall be collected, enforced
and received by such Guarantor as trustee for the Lenders and shall be paid over
to the Administrative Agent, for the benefit of the Lenders, on account of the
Guaranteed Obligations but without reducing or affecting in any manner the
liability of any Parent Guarantor under the other provisions of this Guaranty.

Section 8. Payments; Certain Taxes.

(a) Each Parent Guarantor hereby agrees, in furtherance of the foregoing
provisions of this Guaranty and not in limitation of any other right which the
Administrative Agent, any Lender or any other Person may have against such
Parent Guarantor by virtue hereof, upon the failure of the Borrower to pay any
of the Guaranteed Obligations when and as the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code), such Parent
Guarantor shall forthwith pay, or cause to be paid, in cash, to the
Administrative Agent an amount equal to the amount of the Guaranteed Obligations
then due as aforesaid (including interest which, but for the filing of a
petition in any insolvency proceeding with respect to the Borrower, would have
accrued on such Guaranteed Obligations, whether or not a claim is allowed
against the Borrower for such interest in any such insolvency proceeding). Each
Parent Guarantor shall make each payment hereunder, unconditionally in full
without set-off, counterclaim or other defense, on the day when due in dollars
and in same day or immediately available funds, to the Administrative Agent at
such office of the Administrative Agent specified in the Credit Agreement.

(b) Each Parent Guarantor further agrees that all payments to be made hereunder
shall be made without setoff or counterclaim and free and clear of, and without
deduction for, any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or restrictions or conditions of any nature whatsoever now or
hereafter imposed, levied, collected, withheld or assessed by any country or by
any political subdivision or taxing authority thereof or therein as provided in
Section 2.16 of the Credit Agreement.

Section 9. Representations and Warranties. Each Parent Guarantor represents and
warrants that:

(a) (i) such Parent Guarantor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to own or lease its properties and to carry on its
business as now conducted and, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, (ii) the execution, delivery
and performance of this Guaranty are within such Parent Guarantor’s corporate,
limited liability company or other organizational powers and have been duly
authorized by all necessary corporate, limited liability company or other
organizational action, (iii) this Guaranty has been duly executed and delivered

 

7



--------------------------------------------------------------------------------

by such Parent Guarantor and constitutes a legal, valid and binding obligation
of such Parent Guarantor, enforceable against such Parent Guarantor in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, and (iv) the execution, delivery and
performance of this Guaranty by such Parent Guarantor (A) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (B) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of such Parent Guarantor
or any order, decree or judgment of any Governmental Authority, except for any
violation of any applicable law or regulation that would not reasonably be
expected to have a Material Adverse Effect, (C) will not violate or result in a
default under any indenture, agreement or other instrument binding upon such
Parent Guarantor or its assets, or give rise to a right thereunder to require
any payment to be made by such Parent Guarantor, except for any violation or
default that would not reasonably be expected to have a Material Adverse Effect,
and (D) will not result in the creation or imposition of any Lien on any asset
of such Parent Guarantor;

(b) in executing and delivering this Guaranty, such Parent Guarantor has
(i) without reliance on the Administrative Agent or any Lender or any
information received from the Administrative Agent or any Lender and based upon
such documents and information it deems appropriate, made an independent
investigation of the transactions contemplated hereby and the Borrower’s, the
Company’s and any other Loan Party’s business, assets, operations, prospects and
condition, financial or otherwise, and any circumstances which may bear upon
such transactions, the Borrower, the Company or any other Loan Party or the
obligations and risks undertaken herein with respect to the Guaranteed
Obligations; (ii) adequate means to obtain from the Borrower, the Company or any
other Loan Party on a continuing basis information concerning the Borrower, the
Company or any other Loan Party; (iii) full and complete access to the Loan
Documents and any other documents executed in connection with the Loan
Documents; and (iv) not relied and will not rely upon any representations or
warranties of the Administrative Agent or any Lender not embodied herein or any
acts heretofore or hereafter taken by the Administrative Agent or any Lender
(including but not limited to any review by the Administrative Agent or any
Lender of the affairs of the Borrower, the Company or any other Loan Party);

(c) each Parent Guarantor has received at least “reasonably equivalent value”
(as such phrase is used in Section 548 of the Bankruptcy Code and in comparable
provisions of other applicable law) and more than sufficient consideration to
support its obligations hereunder in respect of the Guaranteed Obligations and
under any of the Loan Documents to which it is a party; and

(d) each representation and warranty in the Credit Agreement made by the Company
and the Borrower with respect to each Parent Guarantor is true and correct in
all material respects (other than any representation or warranty qualified as to
“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects).

Section 10. Covenants.

 

8



--------------------------------------------------------------------------------

(a) Each Parent Guarantor will perform and comply with all covenants applicable
to such Parent Guarantor, or which the Borrower, the Company or any other Loan
Party is required to cause such Parent Guarantor to comply with, under the terms
of the Credit Agreement or any of the other Loan Documents as if the same were
more fully set forth herein.

(b) Each Parent Guarantor shall furnish to the Administrative Agent such
information respecting the operations, properties, business or condition
(financial or otherwise) of such Parent Guarantor or its Subsidiaries as the
Administrative Agent may from time to time reasonably request.

(c) Each Parent Guarantor shall maintain and preserve its legal existence, its
rights to transact business and all other rights, franchises and privileges
necessary or desirable in the normal course of its business and operations and
the ownership of its properties, except (other than the maintenance of legal
existence of such Parent Guarantor) as could not reasonably be expected to
result in a Material Adverse Effect or as may otherwise be permitted under the
Credit Agreement.

(d) Each Parent Guarantor shall maintain all authorizations, consents,
approvals, licenses, exemptions of, or filings or registrations with, any
Governmental Authority, or approvals or consents of any other Person, required
in connection with this Guaranty or any other Loan Document to which it is a
party.

(e) Each Parent Guarantor shall execute, acknowledge, deliver, file, notarize
and register at its own expense all such further agreements, instruments,
certificates, documents and assurances and perform such acts as the
Administrative Agent shall deem necessary to effectuate the purposes of this
Guaranty and the other Loan Documents to which such Parent Guarantor is a party,
and promptly provide the Administrative Agent with evidence of the foregoing
reasonably satisfactory in form and substance to the Administrative Agent.

Section 11. Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.

Section 12. Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, and to the
extent permitted under Section 9.09 of the Credit Agreement, to setoff and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of any Guarantor against any of
and all the Guaranteed Obligations held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Guaranty and although
such Guaranteed Obligations may be unmatured. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Each Lender shall notify the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 13. Formalities. Each Parent Guarantor waives presentment, demand,
notice of dishonor, default or nonpayment, protest, notice of acceptance of this
Guaranty or incurrence of any of the Guaranteed Obligations and any other
formality with respect to any of the Guaranteed Obligations or this Guaranty.

 

9



--------------------------------------------------------------------------------

Section 14. Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty, nor consent to any departure by any Parent Guarantor therefrom,
shall be effective unless it is in writing and signed by the Administrative
Agent (acting with the requisite consent of the Lenders as provided in the
Credit Agreement) and each Parent Guarantor, and then the waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No failure on the part of the Administrative Agent to exercise,
and no delay in exercising, any right under this Guaranty shall operate as a
waiver or preclude any other or further exercise thereof or the exercise of any
other right.

Section 15. Expenses. Each of the Parent Guarantors shall reimburse the
Administrative Agent and the Lenders on demand for all reasonable and documented
out-of-pocket costs, expenses and charges incurred by the Administrative Agent
and the Lenders in connection with the performance or enforcement of this
Guaranty, subject, in each case, to the terms and limitations set forth in
Section 9.03 of the Credit Agreement. The obligations of the Parent Guarantors
under this Section shall survive the termination of this Guaranty.

Section 16. Assignment; Benefits of Guaranty. This Guaranty shall be binding on,
and shall inure to the benefit of each Parent Guarantor, the Administrative
Agent, the Lenders and their respective successors and assigns; provided that no
Parent Guarantor may assign or transfer its rights or obligations under this
Guaranty without the prior written consent of the Administrative Agent and each
Lender (and any attempted such assignment or transfer by any Parent Guarantor
without such consent shall be null and void) (it being understood that a merger
or consolidation permitted by the Credit Agreement will not constitute an
assignment, transfer or delegation and does not require the consent of the
Administrative Agent). Without limiting the generality of the foregoing, the
Administrative Agent and each Lender may assign, sell participations in or
otherwise transfer its rights under the Loan Documents to any other Person in
accordance with the terms of the Credit Agreement, and the other person or
entity shall then become vested with all the rights granted to the
Administrative Agent or such Lender, as applicable, in this Guaranty or
otherwise. This Guaranty is entered into for the sole protection and benefit of
the Administrative Agent and the Lenders and their respective successors and
assigns, and no other Person (other than any Related Party specified herein)
shall be a direct or indirect beneficiary of, or shall have any direct or
indirect cause of action or claim in connection with, this Guaranty. The
Administrative Agent, by its acceptance of this Guaranty, shall not have any
obligations under this Guaranty to any Person other than the Parent Guarantors,
and such obligations shall be limited to those expressly stated herein.

Section 17. Termination. This Guaranty and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Guarantor hereunder shall terminate and the Guarantors shall be
automatically released from their obligations under this Guaranty (other than
those expressly stated to survive such termination), all without delivery of any
instrument or performance of any act by any Person, upon (a) Payment in Full, or
(b) the release of such Parent Guarantor pursuant to Section 9.02 of the Credit
Agreement. At the request and sole expense of any Guarantor following any such
termination or release, the Administrative Agent shall take all such action
reasonably requested by such Guarantor to evidence the release of such Guarantor
from its obligations under this Guaranty.

 

10



--------------------------------------------------------------------------------

Section 18. Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.

Section 19. Notices. All notices or other written communications hereunder shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or email, as follows:

(a) if to any Parent Guarantor, to it at c/o Four Corners Operating Partnership,
LP, 591 Redwood Highway, Suite 1150, Mill Valley, CA 94941, Attention of
Mr. Gerry Morgan and James L. Brat, Esq. (Email address:
gerry@fourcornerspropertytrust.com and jim@fourcornerspropertytrust.com); and

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn Floor L2S Chicago, IL 60603-2300, Attention of Ryan T. Bowman, Client
Processing Specialist (Telecopy No. 13127324754), (Email address:
ryan.t.bowman@jpmorgan.com), with a copy to Morrison & Foerster LLP, 250 W. 55th
Street, New York, NY 10019-9601, Attention of Geoffrey R. Peck, Esq.

Each Parent Guarantor and the Administrative Agent may change its address or
telecopy number or email address for notices and other communications hereunder
by notice to the other Party. All notices and other communications given to any
Parent Guarantor or the Administrative Agent in accordance with the provisions
of this Guaranty shall be deemed to have been given on the date of receipt, in
the case of email notices, as evidenced by sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
function”).

Section 20. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Guaranty shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Parent Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County, Borough of Manhattan, and of
the United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guaranty, or for recognition or enforcement of any judgment,
and each Parent Guarantor hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
solely in such New York State or, to the extent permitted by law, in such
federal court. Each Parent Guarantor agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Guaranty against any Parent Guarantor or its properties in the courts of any
jurisdiction.

 

11



--------------------------------------------------------------------------------

(c) Each Parent Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty in any court referred to in
subsection (b) above. Each Parent Guarantor hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each Parent Guarantor irrevocably consents to service of process in the
manner provided for notices herein. Nothing in this Guaranty will affect the
right of any Party to serve process in any other manner permitted by law.

Section 21. Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the Parties as expressed herein.

Section 22. ENTIRETY. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS EXECUTED BY ANY
PARENT GUARANTOR EMBODY THE FINAL, ENTIRE AGREEMENT OF SUCH PARENT GUARANTOR,
ADMINISTRATIVE AGENT AND THE LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND THEREOF AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
EXECUTED BY EACH PARENT GUARANTOR ARE INTENDED BY EACH PARENT GUARANTOR,
ADMINISTRATIVE AGENT AND THE LENDERS AS A FINAL AND COMPLETE EXPRESSION OF THE
TERMS HEREOF AND THEREOF, AND NO COURSE OF DEALING AMONG ANY PARENT GUARANTOR,
ADMINISTRATIVE AGENT AND THE LENDERS, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT EXECUTED BY ANY PARENT GUARANTOR. THERE ARE NO ORAL
AGREEMENTS BETWEEN ANY PARENT GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS.

Section 23. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARENT GUARANTOR AND, BY ITS
ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, EACH HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH

 

12



--------------------------------------------------------------------------------

PARENT GUARANTOR AND, BY ITS ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT, ON BEHALF
OF THE LENDERS, EACH (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND SUCH OTHER PARTY HAVE BEEN INDUCED TO EXECUTE OR
ACCEPT THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 24. Limitation of Liability. To the extent permitted by applicable law,
no Parent Guarantor shall assert, and each Parent Guarantor hereby waives, any
claim against the Administrative Agent or any Lender on any theory of liability
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Guaranty or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

Section 25. Guaranteed Parties Not Fiduciaries to any Guarantor. The
relationship between each Guarantor and its Affiliates, on the one hand, and
each of the Administrative Agent, the Lenders and their respective Affiliates,
on the other hand, is solely that of debtor and creditor, and neither such
guaranteed party nor any Affiliate thereof shall have any fiduciary or other
special relationship with any Guarantor or any of its Affiliates, and no term or
provision of any Loan Document, no course of dealing, no written or oral
communication, or other action, shall be construed so as to deem such
relationship to be other than that of debtor and creditor.

Section 26. Keepwell Agreement. Each Parent Guarantor that is a Qualified ECP
Guarantor hereby unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by any other Guarantor
to permit such other Guarantor to honor all of its obligations under the
Guaranty to which it is a party in respect of Swap Obligations (as defined in
the Guaranty to which it is a party); provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 26 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 26, or otherwise under this Guaranty, as they relate to such
Qualified ECP Guarantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount. The
obligations of each Qualified ECP Guarantor under this Section 26 shall remain
in force and effect so long as any Lender has any Commitment or any Guaranteed
Obligations remain unsatisfied. Each Qualified ECP Guarantor intends that this
Section 26 constitute, and this Section 26 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. For
the purposes of this Section 26, “Qualified ECP Guarantor” means, in respect of
any Swap Obligation, each Guarantor that has total assets exceeding $10,000,000
at the time the relevant guaranty or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

13



--------------------------------------------------------------------------------

Section 27. Counterparts. This Guaranty may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Parent Guarantor has caused this Guaranty to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

 

FOUR CORNERS PROPERTY TRUST, INC., a Maryland corporation, as a Parent Guarantor
By:  

   /s/ Gerald R. Morgan

Name: Gerald R. Morgan Title: Chief Financial Officer

FOUR CORNERS GP, LLC,

a Delaware limited liability company, as a Parent Guarantor

By:  

/s/ Gerald R. Morgan

Name: Gerald R. Morgan Title: President

[Signature Page - Guaranty]